Exhibit 10.1



 



CERTIFICATE OF DESIGNATIONS, PREFERENCES AND RIGHTS OF
SERIES D CONVERTIBLE PREFERRED STOCK, $0.01 PAR VALUE
OF
NATUREWELL, INCORPORATED





                    The undersigned, James R. Arabia, Chief Executive Officer of
NatureWell, Incorporated (the "Corporation"), a corporation organized and
existing under the laws of the State of Delaware, does hereby certify that,
pursuant to the authority conferred upon the Board of Directors of the
Corporation (the "Board") by the Corporation's Certificate of Incorporation to
issue shares of preferred stock in series by distinct designation by the Board,
and pursuant to the provisions of the General Corporation Law of the State of
Delaware (the "DGCL"), the Board on September 16, 2008 adopted the following
resolution creating a new series of five hundred thousand (500,000) shares of
preferred stock designated as Series D Convertible Preferred Stock:



                    RESOLVED,

that, pursuant to the authority vested in the Board in accordance with the
provisions of the Corporation's Certificate of Incorporation and the DGCL, a
series of preferred stock, $0.01 par value per share, of the Corporation be and
it hereby is created, and that the designation and number of shares and relative
rights and preferences thereof are as set forth below:



Terms of the Series D Convertible Preferred Stock,
$0.01 par value, of
NatureWell, Incorporated



Series D Convertible Preferred Stock

          1.          Rank.  The rank of the Series D Preferred Stock shall be
senior to the Common Stock (as defined below) and any other series of preferred
stock of the Corporation for purposes of payment upon liquidation and dividend
rights (except such series of preferred stock which may be issued after having
been approved pursuant to Section 5), and as otherwise set forth in this
Certificate of Designations, Preferences and Rights (the "Certificate").



          2.          Designation and Amount.  There is hereby created a series
of preferred shares that shall be designated as "Series D Convertible Preferred
Stock," par value $0.01 per share (the "Series D Preferred Stock"), and the
number of shares constituting such series shall be five hundred thousand
(500,000). Such number of shares may be increased or decreased by resolution of
the Board; provided that no decrease shall reduce the number of shares of Series
D Preferred Stock to a number less than the number of shares of Series D
Preferred Stock then outstanding plus the number of shares of Series D Preferred
Stock then reserved for issuance upon the exercise of outstanding options,
rights or warrants to purchase Series D Preferred Stock or upon the conversion
of any outstanding securities issued by the Corporation convertible into Series
D Preferred Stock.



          3.          Liquidation.



                    (a)  Payment to Holders of Series D Preferred Stock.  In the
event of voluntary or involuntary liquidation, dissolution, bankruptcy or
winding up of the Corporation, the holders of the Series D Preferred Stock, on a
pro rata basis, shall (prior to any distribution to the holders of the common
stock, $0.00001 par value per share (the "Common Stock") or the holders of any
other preferred stock of the Corporation junior to the Series D Preferred Stock
on liquidation) be entitled to be paid out of the assets of the Corporation
available for distribution to its stockholders an amount per share equal to One
Thousand Dollars ($1,000) (the "Original Issue Price"), plus any unpaid Accruing
Dividends (as defined below), whether or not declared, together with any other
dividends declared but unpaid thereon. The Original Issue Price shall be subject
to appropriate adjustment in the event of any stock dividend, stock

split, combination or other similar recapitalization with respect to the Series
D Preferred Stock; provided, however, that there shall be no adjustment for any
reverse stock split (the "Pending Reverse Split") that occurs in connection with
the Corporation's acquisition of all of the outstanding shares of Wine &
Culinary Concepts, Inc. (the "Pending Acquisition").



                    (b)  Distribution of Remaining Assets.  After the payment of
all amounts required to be paid to holders of Series D Preferred Stock pursuant
to Section 3(a), the remaining assets of the Corporation available for
distribution shall be distributed pro rata to the holders of Series D Preferred
Stock (on an as-converted basis), the holders of Common Stock, and the holders
of any other preferred stock of the Corporation (on an as-converted basis)
entitled to share pro rata in such distributions.



                    (c)  Deemed Liquidation Events.  Each of the following
events shall be considered a "Deemed Liquidation Event" unless the holders of at
least eighty percent (80%) of the outstanding shares of Series D Preferred Stock
elect otherwise by written notice sent to the Corporation prior to the effective
date of any such event: (i) the sale, merger, reverse merger, share exchange
(other than in connection with the Pending Acquisition), recapitalization,
reorganization or consolidation of the Corporation or its subsidiary into or
with another corporation or other similar transaction or series of related
transactions in which fifty percent (50%) or more of the voting power of the
capital stock of the Corporation is disposed of or in which the shareholders of
the Corporation immediately prior to such merger, reverse merger, share
exchange, recapitalization, reorganization or consolidation own less than fifty
percent (50%) of the Corporation's voting power immediately after such merger,
reorganization or consolidation; or (ii) the sale of all or substantially all
the assets of the Corporation. The Corporation shall not have the power to
effect a Deemed Liquidation Event pursuant to Section 3(c)(i) unless the
agreement or plan of merger or consolidation for such transaction provides that
the consideration payable to the stockholders of the Corporation shall be
allocated among the holders of capital stock of the Corporation in accordance
with Sections 3(a) and 3(b). If the Corporation effects a Deemed Liquidation
Event pursuant to Section 3(c)(i) in which it receives the proceeds of such
Deemed Liquidation Event or pursuant to Section 3(c)(ii), and it does not
liquidate or dissolve within ninety (90) days of the consummation of such Deemed
Liquidation Event, it shall reasonably promptly redeem each share of Series D
Preferred Stock for the amount which the holder of such share of Series D
Preferred Stock would receive in a liquidation pursuant to Sections 3(a) and
3(b).



          4.          Voting Rights; Protective Provisions.  Without the
approval of the holders of at least eighty percent (80%) of the Series D
Preferred Stock, the Corporation shall not, and none of its subsidiaries shall
(either directly or by amendment, merger, consolidation, or otherwise) (i) take,
or commit to take, any action (other than in connection with the Pending
Acquisition) for which the consent of another series of preferred stock is
required (either voting separately as a single class or voting with another
series of preferred stock together); (ii) take, or commit to take, any of the
actions set forth under "Protective Provisions" on Exhibit A hereto; or (iii)
take, or commit to take, any action for which the separate consent of the Series
D Preferred Stock is required by law. Each holder of Series D Preferred Stock
shall be entitled to notice of any stockholders' meeting in accordance with the
Bylaws of the Corporation and shall be entitled to vote with the holders of
Common Stock with respect to any matter upon which holders of Common Stock have
the right to vote, except as otherwise provided herein or as required by law. In
such votes of the holders of Common Stock, each Series D Preferred Stock holder
shall be entitled to a number of votes equal to the number of whole shares of
Common Stock into which such holder's shares of Series D Preferred Stock could
then be converted and, except as otherwise required by law or as set forth
herein, shall have voting rights and powers equal to the voting rights and
powers of the Common Stock.



          5.          Cumulative Dividend.  Each holder of Series D Preferred
Stock shall be entitled to receive from the Corporation an annual dividend, paid
in cash, equal to ten percent (10%) of the Original Issue Price (the "Accruing
Dividend"). To the extent funds are legally available therefor, the Corporation
shall declare and pay an amount equal to one-fourth of the Accruing Dividend
within fifteen (15) days after the end of each of the Corporation's fiscal
quarters; provided, that, to the extent that funds are not legally available
therefor ,the holders of the Series D Preferred Stock elect not to receive such
dividend, or the Corporation otherwise fails to timely declare and pay such
Accruing Dividend (in whole or in part), any unpaid portion of the Accruing
Dividend shall accrue on a cumulative basis and such unpaid portion shall bear
interest daily at the rate of eight percent (8%) per annum, which interest shall
become part of the Accruing Dividend. Notwithstanding the foregoing, the holders
of the Series D Preferred Stock, upon the consent of the holders of no less than
eighty percent (80%) of the outstanding shares of Series D Preferred Stock, may,
in their sole discretion, elect to defer receipt of the Accruing Dividend by
providing written notice of such election to the Corporation prior to the end of
the Corporation's fiscal quarter; provided that the Corporation shall declare
and pay any such deferred Accruing Dividend no later than the second (2nd) day
after it shall have been provided notice by the holders of at least eighty
percent (80%) of the outstanding shares of Series D Preferred Stock that such
deferral has been rescinded. Except as provided in this Section 5, or as may
otherwise be provided by the DGCL or the Certificate of Incorporation of the
Corporation, any other dividends shall be pro rata among all holders of Common
Stock, Series D Preferred Stock and all other preferred stock of the Corporation
entitled to share pro rata in such dividend, on an as-converted basis.



          6.          Conversion; Limitation on Amount of Conversion and
Ownership.



                    (a)  Each share of Series D Preferred Stock shall be
convertible, at the sole option of the holder thereof, into share(s) of the
Corporation's Common Stock (such shares of Common Stock hereinafter being
referred to as "Conversion Shares") by the holder thereof sending to the
Corporation a Conversion Notice (as defined below) for such shares. The term
"Conversion Notice" shall mean a written notice signed and dated (the
"Conversion Date") by the holder of the Series D Preferred Stock wherein the
holder has set forth the number of shares of Series D Preferred Stock that it
intends to convert pursuant to the terms of this Certificate and computation of
the number of Conversion Shares that the holder believes it is entitled to
receive as a result of the application of the Conversion Formula (as defined
below) to such conversion. The term "Conversion Formula" shall mean that number
of Conversion Shares to be received by the holder of Series D Preferred Stock in
exchange for each share of Series D Preferred Stock that such holder intends to
covert pursuant to this provision, where such number of Conversion Shares shall
be equal to eight hundred (800) shares of common stock.



                    (b)  Notwithstanding anything to the contrary in this
Section 6 or otherwise in this Certificate, in no event shall a holder of Series
D Preferred Stock be entitled to convert such shares, and in no event shall the
Corporation permit such conversion, into that number of shares of Common Stock
which, when added to number of shares of Common Stock already beneficially owned
(as such term is defined under Section 13(d) and Rule 13d-3 of the Securities
Exchange Act of 1934, as amended (the "Exchange Act")), by the holder, would
cause the holder's beneficial ownership of Common Stock to exceed 4.99% of the
number of shares of Common Stock outstanding as of the Conversion Date for the
shares of Series D Preferred Stock that the holder seeks to convert, all as
determined in accordance with Rule 13d-1(j) under the Exchange Act. Nothing,
however, in this Section 6(b) shall in any way reduce or affect any other rights
which the holder may have under this Certificate with respect to the holder's
Series D Preferred Stock.



          7.          Adjustment for Reclassification, Exchange and
Substitution.  If at any time or from time to time after the date hereof the
Common Stock issuable upon the conversion of the Series D Preferred Stock is
changed into the same or a different number of shares of any class or classes of
stock (other than in connection with the Pending Reverse Split), whether by
recapitalization, reclassification or otherwise (other than by a stock dividend,
reorganization, merger or consolidation) (a "Reclassification"), then in any
such event each holder of Series D Preferred Stock shall have the right
thereafter to convert such stock into the kind and amount of stock and other
securities and property receivable upon such recapitalization, reclassification
or other change by holders of the number of shares of Common Stock into which
such shares of Series D Preferred Stock could have been converted immediately
prior to such recapitalization, reclassification or change, all subject to
further adjustment as provided herein or with respect to such other securities
or property by the terms thereof. This Section 7 shall similarly apply to any
successive Reclassifications.



          8.          Call Right.  The Corporation shall have the right, at its
sole option, to request that a holder of Series D Preferred Stock sell a
specified number of its shares of Series D Preferred Stock (the "Call Shares")
to the Corporation in exchange for payment by the Corporation of the Call
Consideration (as defined below) in accordance with the terms of this provision.
In order to exercise such right, the Corporation shall remit to such holder of
Series D Preferred Stock a Call Notice (as defined below). Upon receipt of the
Call Notice, each holder shall have a period of ten (10) days (the "Call Notice
Period") during which time it may, in its sole discretion, convert any or all of
the shares of Series D Preferred Stock held by such holder, and such converted
shares may be sold at the holder's discretion, subject to compliance with
federal and applicable state securities laws). Upon the expiration of the Call
Notice Period, provided that the holder still beneficially owns any shares of
Series D Preferred Stock, it shall deliver the Call Shares in exchange for the
Call Consideration. The term "Call Notice" shall mean a written notice signed
and dated by the Corporation to such holder of Series D Preferred Stock from
whom the Corporation desires to repurchase the Call Shares wherein the
Corporation has set forth the number of shares of Series D Preferred Stock that
it intends to purchase pursuant to the terms of this Certificate and computation
of the Call Consideration. The term "Call Consideration" shall mean the number
of shares of Series D Preferred Stock that the Corporation thereof intends to
purchase pursuant to this provision multiplied by the Call Price (as defined
below). The term "Call Price" shall mean the greater of (i) One Thousand Three
Hundred Dollars ($1,300) per share of Series D Preferred Stock (subject to
appropriate adjustment in the event of any stock dividend, stock split,
combination or other similar recapitalization with respect to the Series D
Preferred Stock), plus any unpaid Accruing Dividends thereon, whether or not
declared, together with any other dividends declared but unpaid thereon; or (ii)
the highest closing price per share of the Common Stock during the ten (10)
trading days immediately preceding the last day of the Call Notice Period
multiplied by eight hundred (800).



          9.          Reservation of Shares.  The Corporation shall at all times
reserve and keep available out of its authorized but unissued shares of Common
Stock, solely for the purpose of effecting the conversion of the shares of
Series D Preferred Stock, such number of its shares of Common Stock as shall
from time to time be sufficient to effect the conversion of all outstanding
shares of Series D Preferred Stock; and if at the time of conversion the number
of authorized but unissued shares of Common Stock shall not be sufficient to
effect the conversion of all then outstanding shares of the Series D Preferred
Stock, the Corporation will take such corporate action as may, in the opinion of
its counsel, be necessary to increase its authorized but unissued shares of
Common Stock to such number of shares as shall be sufficient for such purpose.



          10.          Taxes.  The Corporation will pay all taxes (other than
taxes based upon income) and other governmental charges that may be imposed with
respect to the issue or delivery of shares of Common Stock upon conversion of
shares of the Series D Preferred Stock, excluding any tax or other charge
imposed in connection with any transfer involved in the issue and delivery of
shares of Common Stock in a name other than that in which the shares of the
Series D Preferred Stock so converted were registered.



          11.          Fractional Shares.  Series D Preferred Stock may only be
issued in whole shares. Any calculations made with respect to fractional shares
hereunder shall be rounded to the nearest whole share.



          12.          Amendment.  The Certificate of Incorporation of the
Corporation shall not be amended in any manner which would materially alter or
change the powers, preferences or special rights of the Series D Preferred Stock
so as to affect them adversely without the affirmative vote of the holders of
eighty percent (80%) or more of the outstanding shares of Series D Preferred
Stock voting together as a single class.



                    IN WITNESS WHEREOF, I have hereunto subscribed my name as of
this __th day of September, 2008.

 

 

                                                                      By:                                                    
                                                                      Print
Name:                                         
                                                                      Title:  Chief
Executive Officer

 

 



 

 

EXHIBIT A

Protective Provisions

 

          (i)          sell all or any portion of the Corporation or any
subsidiary, whether by sale of equity interests, merger (other than a merger in
which the Corporation is the surviving entity and no change of control occurs as
a result of such merger), reorganization, consolidation, refinancing or
recapitalization that results in a change in controlling equity ownership of the
Corporation or any subsidiary or sale, lease, exchange, transfer or other
disposition of all or substantially all of the assets of the Corporation or such
subsidiary;



          (ii)          incur any indebtedness for borrowed money or grant,
create or permit the imposition of any lien, charge, security interest or other
encumbrance upon any of the assets or properties of the Corporation or any
subsidiary or guaranty or provide surety for the obligations of any third-party,
other than (a) ordinary course trade payables, (b) financings of budgeted
capital expenditures reflected in annual budgets approved by the Board, or (c)
not more than fifty thousand dollars ($50,000) of traditional working capital
financing from commercial lenders based on a borrowing base and secured only by
the Corporation's accounts receivable;



          (iii)          amend or modify (a) the Certificate of Incorporation,
Bylaws or similar governing instrument(s) of the Corporation or any of its
subsidiaries, or (b) documentation relating to indebtedness for borrowed money
of the Corporation or any subsidiary, other than indebtedness permitted under
clause (ii)(a), (b) or (c) above;



          (iv)          enter into any transaction between or among the
Corporation and/or any subsidiary, on the one hand, and any of their respective
equity owners, directors, officers, employees or affiliates, on the other hand;
provided, however, that nothing in this clause (iv) shall be deemed to prohibit
(a) normal and customary employment and benefit programs on terms approved by
the Board, or (b) transactions between the Corporation and its wholly-owned
subsidiaries (or between such subsidiaries) and transactions that are on terms
no less favorable to the Corporation and/or its subsidiaries than those the
Corporation and/or its subsidiaries could otherwise receive in an arms length
transaction from an unaffiliated third-party;



          (v)          make any payment on account of, or set aside any assets
for a sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of any equity interest of the Corporation or any
subsidiary, except redemptions from officers, directors, employees or
consultants to the Corporation upon termination of their employment or
association with the Corporation pursuant to agreements between such persons and
the Corporation approved by the Board, or pursuant to the Call Right set forth
in Section 9 of the Certificate;



          (vi)          voluntarily liquidate, wind-up, dissolve or commence any
bankruptcy, insolvency, reorganization, debt arrangement or other case or
proceeding under any bankruptcy or insolvency law or make a general assignment
for the benefit of creditors with respect to the Corporation or any of its
subsidiaries;



          (vii)          commence or settle any material litigation or similar
action to which the Corporation or any subsidiary is a party or could otherwise
be bound;



          (viii)          make any investment in one or more persons or entities
in excess of fifty thousand dollars ($50,000) individually;



          (ix)          change the line of business of the Corporation or any
subsidiary;



          (x)           increase the size of the Board beyond five (5)
directors;



          (xi)          change the independent auditors of the Corporation;



          (xii)          authorize, issue or agree to issue any equity
securities or rights to purchase equity securities (including convertible and
exchangeable securities) of the Corporation or any subsidiary;



          (xiii)          pay or make any dividends or distributions to its
equity holders, other than distributions by subsidiaries of the Corporation to
the Corporation and/or distributions in respect of the Series D Preferred Stock
(including the Accruing Dividend); or



          (xiv)          adopt or materially amend any equity based or phantom
incentive plan or program for the Corporation or any subsidiary.